Citation Nr: 1819944	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-27 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for psoriasis, prior to August 22, 2000.

2.  Entitlement to a rating in excess of 60 percent for psoriasis, from  August 22, 2000.


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2006 decision  in which a Decision Review Officer (DRO) implemented an October 2005 Board decision.  In that decision, the Board awarded service connection for a skin disorder the day after the Veteran's separation from service, based on a finding of clear and unmistakable error in a January 1972 Board decision.  In the April 2006 decision, the DRO awarded service connection for psoriasis and assigned an initial 10 percent disability rating, from December 10, 1970 through August 30, 2002, assigned a 30 percent rating, from August 30, 2002 through September 28, 2003, and assigned a 10 percent rating, from September 29, 2003.  In June 2006, the Veteran filed a notice of disagreement (NOD) with the ratings assigned in the April 2006 decision.  A statement of the case (SOC) was issued in November 2006, and the Veteran filed a substantive appeal (via a statement accepted in lieu of VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2007. 

In his substantive appeal, the  Veteran requested a DRO hearing at the RO.      However, he subsequently withdrew his DRO hearing request in April 2007.  See  April 2007 Memorandum from the Veteran's representative).

In September 2007, a DRO awarded a 30 percent rating for psoriasis, from August 30, 2002.  Thereafter, the matter of entitlement to a higher rating for psoriasis was certified to the Board for adjudication in November 2007 (via a VA Form 8, Certification of Appeal).

In November 2008, a DRO awarded a 60 percent rating for psoriasis, from October 23, 2007.  

In June 2011, a DRO assigned an effective date of August 22, 2000 for the award of a 60 percent rating for psoriasis.

In August 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of that hearing is of record.  In October 2016, the Veteran filed a motion to correct errors in the Board hearing transcript.  In March 2017, the undersigned VLJ denied the motion pursuant to 38 C.F.R. § 20.716 (2017).

In March 2018, the Board granted the Veteran's motion to advance this appeal on the Board's docket.  See 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

With respect to characterization of the issues on appeal, as explained in more detail below, after the matter of entitlement to a higher rating for psoriasis was certified to the Board in November 2007, the Veteran and his representative submitted written statements to the agency of original jurisdiction (AOJ) in May 2011 in which they indicated that the Veteran would be satisfied with the award of a 60 percent rating for psoriasis, effective from August 2000, and that he wished to withdraw his appeal as to the psoriasis issue.  In the June 2011 decision, wherein the DRO awarded a 60 percent rating for psoriasis, from August 22, 2000, the DRO noted  that the decision was an award of all benefits sought on appeal and that the appeal was considered satisfied in full.  Hence, the AOJ appears to have closed the Veteran's initial appeal of the April 2006 decision.  

The Veteran has subsequently indicated, on numerous occasions (including in statements received by the AOJ in December 2011), that he continues to seek the maximum possible rating for psoriasis during the period from the December 10, 1970 effective date of service connection through August 21, 2000.  The AOJ treated the Veteran's December 2011 statement as an NOD with the effective date assigned for the award of a 60 percent rating in the June 2011 decision and characterized this issue as a separate appeal in a June 2014 SOC.  Regardless, the Board never dismissed or adjudicated the issue that was the subject of the Veteran's initial appeal which was certified to the Board in November 2007 and he has essentially indicated that he only withdrew his appeal because he thought that the maximum rating would go all the way back to the effective date of service connection.

A withdrawal of a claim is only effective where the withdrawal is "explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant").  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  In light of the above, the Veteran's statements, and his explicit desire to obtain the maximum possible rating for his psoriasis during the period from December 10, 1970 through August 21, 2000, the Board finds that his claim for a higher initial rating for psoriasis prior to August 22, 2000 (which was addressed in the November 2006 SOC) has not been withdrawn and remains on appeal before the Board.  The Veteran has otherwise withdrawn the aspect of his appeal pertaining to a higher rating for psoriasis during the period since August 22, 2000.  Accordingly, the Board has bifurcated the psoriasis issue as encompassing both matters set forth on the title page.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

Also, while the Veteran previously had a paper claims file, this appeal is fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

The Board's disposition of the matter of the Veteran's entitlement to a rating in excess of 60 percent for psoriasis, from  August 22, 2000, is set forth below.  The remaining claim for a higher initial rating for psoriasis, prior to August 22, 2000, is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDING OF FACT

In May 2011, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the issue of entitlement to a rating in excess of 60 percent for psoriasis, since August 22, 2000.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to a rating in excess of 60 percent for psoriasis, since August 22, 2000, are met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.  

In this case, the Veteran and his representative submitted signed written statements in May 2011, prior to the issuance of an appellate decision, in which they indicated that the Veteran would be satisfied with the award of a 60 percent rating for psoriasis, effective from August 2000, and that he wished to withdraw his appeal as to the psoriasis issue.  As explained above, these statements constitute a valid withdrawal of the appeal for rating in excess of 60 percent for psoriasis from  August 22, 2000.  See Delisio, 25 Vet. App. at 57.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.

ORDER

The appeal as to the issue of entitlement to a rating in excess of 60 percent for psoriasis, from August 22, 2000, is dismissed.


REMAND

The Board's review of the claims file reveals that further action on the remaining matter of entitlement to a higher initial rating for psoriasis, prior to August 22, 2000, is warranted.

The Veteran contends that he is entitled to a higher rating for psoriasis ,under the applicable rating criteria, for  the period from the December 10, 1970 effective date of the award of service connection through August 21, 2000.  

The Board points out that the rating criteria for psoriasis were revised, effective August 30, 2002.  See 67 Fed. Reg. 49590-99 (July 31, 2002).  The Veteran was not afforded a VA examination to obtain information as to the severity of his psoriasis until May 2007, and the evidence is otherwise insufficient to properly rate the disability during the period prior to August 22, 2000 according to the applicable criteria (38 C.F.R. § 4.118, Diagnostic Code 7816 (1970).  Therefore, an appropriate medical professional should be afforded the opportunity to conduct a comprehensive review and provide a retrospective opinion addressing the manifestations and severity of the service-connected psoriasis during the period from December 10, 1970 through August 21, 2000.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate notification and development action to obtain and associate with the claims file all outstanding, pertinent records.

Electronic information received from the Social Security Administration (SSA) in August 2010 appears to indicate that the Veteran has claimed SSA disability and/or supplemental security income (SSI) benefits.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The records related to any SSA determination(s) have not yet been obtained and may be relevant to the Veteran's remaining claim.  As such, on remand, the AOJ should undertake appropriate action to obtain any outstanding SSA records.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  Adjudication of the higher rating claim should include consideration of whether, for the period under consideration,  staged rating of the disability-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Obtain from the SSA any determination(s) pertinent to the Veteran's claim(s) for SSA benefits, as well as any medical records relied upon concerning the claim(s).  Follow the procedures set forth in 38 C.F.R. 3.159 (c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from VA physician with appropriate expertise to address rhe Veteran's psoriasis during the period from December 10, 1970 through August 21, 2000, based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of the REMAND, must be made available to the designated individual, and the opinion should include discussion of the Veteran's documented medical history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician should render specific findings as to whether, during the period from December 10, 1970 through August 21, 2000, the Veteran's service-connected psoriasis was manifested by constant exudation or itching, extensive lesions, marked disfigurement, ulceration, extensive exfoliation or crusting, and/or systematic or nervous manifestations; and whether the psoriasis was exceptionally repugnant.

In doing so, the physician should clearly indicate whether, at any point(s) during the period from December 10, 1970 through August 21, 2000, the record reflects any change(s) in the severity of the Veteran's psoriasis; and, if so, the approximate date(s) of each such change, and the severity of the disability on each date.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for a higher initial rating for psoriasis, prior to August 22, 2000, in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claim in August 2007), and all legal authority (to include consideration of whether, for the period under consideration), staged rating of the disability is appropriate).

Notably, the current rating criteria for psoriasis (under Diagnostic Code 7816) did not become effective until August 30, 2002.  When adjudicating the claim for a higher initial rating for psoriasis prior to August 22, 2000, rate the disability using the version of Diagnostic Code 7816 in effect prior to August 30, 2002 (i.e. rate the psoriasis according to the criteria for rating eczema under Diagnostic Code 7806).

7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes discussion of the reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


